DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 1/15/2020. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “such as a brush cutter or an edge trimmer”. The phrase "such as" renders the claim indefinite because the claim includes elements not actually disclosed thereby rendering the scope of the claim unascertainable.  Terms like “such as” and “and the like" have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope.  See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990). Also similar to the use of "-type" which has been held to be indefinite in a claim for these reasons.  See Ex parte Copenhaver, 109 USPQ 118.  See MPEP 2173.05(b) (sections E-F). Claim 1 is considered indefinite and is thereby rejected. Claims 2-7 and 9-10 are rejected as being dependent on a rejected base claim.

Claim Analysis
5.	Summary of Claim 1:
A cutting filament for a vegetation cutting machine, such as a brush cutter or an edge trimmer, comprising a polymer matrix and a fiber load distributed within the matrix, wherein: 

-the polymer matrix comprises polyamide 6, copolyamide 6/66 and caprolactam, and 

-the fiber load comprises fibers having a length ranging from 4 to 6 mm.

 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Legrand (US PG Pub 2015/0271993 A1) in view of Legrand (US PG Pub 2007/0036976 A1 as listed on the IDS dated 6/23/2020).
Regarding claim 1, Legrand (‘993) teaches a cutting monofilament for a vegetation cutting machine and process of manufacturing such a monofilament, wherein the cutting monofilament for a vegetation cutting machine such as a brush cutter or an edge trimmer (Abstract), having a monofilament comprising polyamides or copolyamides, wherein the typical polyamides are selected from PA 6 and copolyamides PA 6-6/6 [0047-0049] thereby reading on the polymer matrix as required by the instant claim. Legrand further teaches the material is reinforced by a filler such as a glass fiber [0055] thereby reading on the fiber load distributed within the polymer matrix as required by the instant claim. 
Legrand (‘993) does not teach the polymer matrix comprising caprolactum.
Legrand (‘976) teaches a cutting filament for a plant cutting device such as a scrub cutter or edge trimmer, wherein at least one portion of the filament comprises polyamide and a caprolactum (claims 1-3). Legrand (‘976) offers the motivation of using caprolactum due to its ability to function as a softening agent [0024]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the caprolactum of Legrand (‘976) as a softening agent in the cutting monofilament of Legrand (‘993), thereby arriving at the claimed invention. 
Legrand (‘993) does not teach the length of the fiber.
	However, Legrand (‘993) teaches the glass fiber is used as a means for reinforcing the monofilament [0055]. The length of the fiber will affect the resulting reinforcement of the monofilament. Therefore, the length of the fiber can be optimized to reach the desired reinforcement character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative length of the fiber for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 2, Legrand (‘993) teaches glass fibers [0055].
	Regarding claim 3, Legrand (‘993) teaches the monofilament has each portion continuously along the longitudinal axis (Fig. 1A; as shown below) thereby reading on the fibers being oriented longitudinally as required by the instant claim.

    PNG
    media_image1.png
    411
    563
    media_image1.png
    Greyscale

	Regarding claim 4, Legrand (‘993) does not teach the amount of the fiber load in the filament.  
However, Legrand (‘993) teaches the glass fiber is used as a means for reinforcing the monofilament [0055]. The amount of the fiber will affect the resulting reinforcement of the monofilament. Therefore, the amount of the fiber can be optimized to reach the desired reinforcement character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the fiber for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claims 5-6, Legrand (‘976) teaches the caprolactum in the polymer matrix as set forth above. Legrand (‘976) teaches the amount of the caprolactum as being preferably from 11 to 14% by weight in the monofilament [0015] thereby reading on the claimed range of from 5 to 30 wt% for instant claim 5 and 14% for instant claim 6.
Legrand (‘993) does not teach the amount of the polyamide 6 or the copolyamide 6/66 in the polymer matrix.  
However, Legrand (‘993) teaches the polyamides are selected for their desired properties to be imparted to the respective portion [0049], such as copolyamide PA 6-6/6 is selected for its ability to impart flexibility [0050]. As such, the amounts of the polyamides will affect the resulting properties of the monofilament. Therefore, the amount of the polyamides can be optimized to reach the desired properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the polyamides for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 7, Legrand (‘993) teaches the area of the cross-section of the monofilament is between 1.35 and 4 mm (claim 10) thereby reading on the claimed range of 1.3 to 2.4 mm.
	Regarding claims 8-9 and 11, Legrand (‘993) in view of Legrand (‘976) teaches the cutting filament comprising a polymer matrix and a fiber load as set forth above for claim 1. Legrand (‘993) further teaches the process for manufacturing the cutting filament wherein the process comprises extrusion (Abstract, claim 15) and Legrand (‘993) teaches the assembly comprising the filament in the cutting head (Abstract, claim 15) and a process for cutting vegetation (Title).

	
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Legrand (US PG Pub 2015/0271993 A1) in view of Legrand (US PG Pub 2007/0036976 A1 as listed on the IDS dated 6/23/2020) as set forth above for claims 1-9 and 11; and further in view of Shrock et al. (US Patent 4,265,018).
	Regarding claim 10, Legrand (‘933) in view of Legrand (‘976) teach the cutting assembly of claim 9 as set forth above and incorporated herein by reference.
	Legrand (‘933) in view of Legrand (‘976) do not particularly teach the vegetation cutting machine is powered by a battery.
	Shrock et al. teach a portable, cordless, electrically energized grass trimming device (Abstract) wherein the electrically energized grass trimming device is powdered from a self contained battery pack (col. 2 line 26). Shrock et al. offer the motivation of using a battery due to its ability to make the grass trimming device portable (col. 2 line 24). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the battery pack of Shrock et al. in the cutting assembly of Legrand (‘933) in view of Legrand (‘976), thereby arriving at the claimed invention.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763